DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 6, 14, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (US Publication 2014/0022689) in view of Katsuta et al. (US Publication 2017/0294268).
In re claim 1, Kwag discloses A multilayer ceramic capacitor comprising: 
a ceramic body (10 – Figure 1, ¶40) including a stack of a plurality of dielectric layers (1 – Figure 2, ¶40) and a plurality of internal electrodes (21, 22 – Figure 1, ¶2) and including a first main surface and a second main surface (Tf, Bf – Figure 1) facing each other in a stacking direction, a first lateral surface and a second lateral surface (Lf1, Lf2 – Figure 1) facing each other in a width direction orthogonal or substantially orthogonal to the stacking direction, and a first end surface and a second end surface (Sf1, Sf2 – Figure 1) facing each other in a length 
an external electrode (31, 32 – Figure 1, ¶40) electrically connected with the plurality of internal electrodes (21, 22 – Figure 2) and provided on each of the first end surface and the second end surface of the ceramic body (Figure 1, Figure 2); wherein 
the external electrode includes: 
an end surface covering portion (portion of 31 and 32 on Sf1 and Sf2 – Figure 1, Figure 2, Figure 3) covering each of the first end surface and the second end surface (Figure 1, Figure 2); and
 a main surface covering portion (portion of 31 and 32 on Tf and Bf – Figure 1, Figure 2, Figure 3) covering a portion of the first main surface and a portion of the second main surface (Figure 1, Figure 2); 
the end surface covering portion and the main surface covering portion each include: 
a base electrode layer (31a, 32a – Figure 2, ¶40) covering the ceramic body (10 - Figure 1, Figure 2); and 
a plating layer covering the base electrode layer (¶103, Claim 8); and 
the end surface covering portion further includes, between the base electrode layer and the plating layer, a sintered metal layer (31b , 32b – Figure 2, Figure 3, ¶40), 
and the base electrode layer comprises copper (¶17).
Kwag does not disclose the sintered metal layer includes a component different from that of the base electrode layer.
Katsuta discloses a sintered metal layer (42 – Figure 2, ¶36, ¶54) comprises silver, and a base electrode layer (40 – Figure 2, ¶35) comprises copper (¶35). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate a metal of desired conductivity to use in a sintered conductive resin layer to achieve a device with desired ESR characteristics. 
In re claim 2, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag further discloses wherein the base electrode layer (31a, 32a – Figure 2) includes glass (¶60).
In re claim 3, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag further discloses wherein the main surface covering portion (portion of 31 and 32 on Tf and Bf – Figure 1, Figure 2) does not include the sintered metal layer (31b - Figure 3).
In re claim 4, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag does not disclose a metal included in the sintered metal layer has a melting point lower than a melting point of a metal included in the base electrode layer.
Katsuta discloses a sintered metal layer (42 – Figure 2, ¶36, ¶54) comprises silver, and a base electrode layer (40 – Figure 2, ¶35) comprises copper (¶35). 
The combination of Kwag and Katsuta discloses a metal included in the sintered metal layer has a melting point lower than a melting point of a metal included in the base electrode layer.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate a metal of desired conductivity to use in a sintered conductive resin layer to achieve a device with desired ESR characteristics. 
In re claim 6, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag further discloses wherein a portion of the sintered metal layer (31b, 32b – Figure 2, Figure 3) has a thickness of about 0.5 µm or more, the portion being located on an outer side in the length direction at a position of an end of one of the plurality of internal electrodes in the width direction, the end being located on an outermost side in the stacking direction (Figure 2, ¶16).
In re claim 14, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag further discloses each of the plurality of dielectric layers is made of a ceramic material mainly including BaTiO3, CaTiO3, SrTiO3, or CaZrO3 (¶51).
In re claim 15, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag further discloses the plurality of dielectric layers (1 – Figure 2) include external- layer dielectric layers (topmost and bottommost 1 – Figure 2) on opposite outer sides of the ceramic body and internal-layer dielectric layers therebetween (Figure 2).
In re claim 17, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag further discloses wherein each of the internal-layer dielectric layers has a thickness of about 0.4 µm or more and about 5.0 µm or less (¶92).
In re claim 19, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag further discloses the base electrode layer further includes Cu (¶58).

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (US Publication 2014/0022689) in view of Katsuta et al. (US Publication 2017/0294268) and in further view of Hur et al. (US Publication 2011/0157767).
	In re claim 5, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag does not disclose wherein cavities included in the sintered metal layer have an average size smaller than an average size of cavities included in the base electrode layer.
	Hur discloses a second electrode layer or region of an external electrode to have a lower porosity than a layer or region of the external electrode closer to the body of a ceramic capacitor (¶30-32, Abstract).
since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (US Publication 2014/0022689) in view of Katsuta et al. (US Publication 2017/0294268) and in further view of Cho et al. (US Publication 2018/0286589).
	In re claim 7¸ Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag does not disclose wherein a portion of the base electrode layer of the end surface covering portion has a thickness of about 0.2 µm or less, the portion being located on an outer side in the length direction at a position of an end of one of the plurality of internal electrodes in the width direction, the end being located on an outermost side in the stacking direction.
	Cho discloses a base external electrode layer (130a – Figure 3, ¶75) having a uniform thickness of 50 nm (¶75).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode layer thickness as described by Cho to realize a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

4.	Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (US Publication 2014/0022689) in view of Katsuta et al. (US Publication 2017/0294268) and in further view of Lee et al. (US Publication 2016/0254094).
	In re claim 8, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag does not disclose wherein dimensions of the multilayer ceramic capacitor in the 23length direction, the width direction, and the stacking direction are about 0.6 mm, about 0.3 mm, and about 0.3 mm, respectively.
	Lee discloses dimensions of the multilayer ceramic capacitor in the 23length direction, the width direction, and the stacking direction are about 0.6 mm, about 0.3 mm, and about 0.3 mm, respectively (Abstract, ¶34).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic body size as described by Lee for the purposes of balancing miniaturization and desired capacitance. 
In re claim 9, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag does not disclose wherein dimensions of the base electrode layer in the length direction, the width direction, and the stacking direction are about 29 µm, about 9 µm, and about 9 µm, respectively.  However, It would have been an obvious matter of design choice to use the well-known knowledge of adjusting the thickness of the base electrode layer to achieve a desired ESR, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 9, as explained above. Kwag does not disclose wherein dimensions of the 
	Lee discloses dimensions of the multilayer ceramic capacitor in the 23length direction, the width direction, and the stacking direction are about 0.4 mm, about 0.2 mm, and about 0.2 mm, respectively (Abstract, ¶34).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic body size as described by Lee for the purposes of balancing miniaturization and desired capacitance. 
In re claim 11, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 10, as explained above. Kwag does not disclose wherein dimensions of the base electrode layer in the length direction, the width direction, and the stacking direction are about 20 µm, about 8 µm, and about 8 µm, respectively.  However, It would have been an obvious matter of design choice to use the well-known knowledge of adjusting the thickness of the base electrode layer to achieve a desired ESR, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag does not disclose wherein dimensions of the multilayer ceramic capacitor in the 23length direction, the width direction, and the stacking direction are about 1.0 mm, about 0.5 mm, and about 0.5 mm, respectively.
	Lee discloses dimensions of the multilayer ceramic capacitor in the 23length direction, the width direction, and the stacking direction are about 0.4 mm, about 0.2 mm, and about 0.2 mm, respectively (Abstract, ¶34).

In re claim 13, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 12, as explained above. Kwag does not disclose wherein dimensions of the base electrode layer in the length direction, the width direction, and the stacking direction are about 35 µm, about 10 µm, and about 10 µm, respectively.  However, It would have been an obvious matter of design choice to use the well-known knowledge of adjusting the thickness of the base electrode layer to achieve a desired ESR, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

5.	Claims 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (US Publication 2014/0022689) in view of Katsuta et al. (US Publication 2017/0294268) and in further view of Kato et al. (US Publication 2016/0293332).
	In re claim 16¸ Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 15, as explained above. Kwag does not disclose wherein each of the external-layer dielectric layers has a thickness of about 10 µm or more and about 50 µm or less.
	Kato discloses each of the external-layer dielectric layers has a thickness of about 10 µm or more and about 50 µm or less (¶79).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness of the cover layers as described by Kato to properly protect the capacitor element from external environmental conditions.

6.	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (US Publication 2014/0022689) in view of Katsuta et al. (US Publication 2017/0294268) and in further view of Zenzai et al. (US Publication 2013/0107421).
	In re claim 18, Kwag in view of Katsuta discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kwag does not disclose each of the plurality of internal electrodes has a thickness of about 0.2 µm or more and about 1.0 µm or less.
	Zenzai discloses each of the plurality of internal electrodes (25, 26 – Figure 1, ¶44) has a thickness of about 0.2 µm or more and about 1.0 µm or less (¶96).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode size of Zenzai to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848